Citation Nr: 1209287	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include bipolar disorder, obsessive compulsive disorder, and an antisocial personality. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from October 1986 to August 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, found that new and material evidence had not been submitted to reopen entitlement to service connection for unspecified mania, adjustment reaction with mixed emotion, avoidance trait, and obsessive compulsive disorder.  

In March 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In January 2012, subsequent to issuance of the November 2011 supplemental statement of the case (SSOC), the Veteran's representative submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will proceed with consideration of the appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric disorder, characterized as chronic bipolar disorder, antisocial personality, and alcohol and drug abuse, was initially denied in a December 1989 rating decision.  The Veteran attempted to reopen his claim and was denied in an unappealed July 1998 rating decision.

2.  The evidence received since the July 1998 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen service connection for a psychiatric disorder, to include bipolar disorder, obsessive compulsive disorder, and an antisocial personality.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1989 rating decision, the RO denied entitlement to service connection for a psychiatric disorder characterized as chronic bipolar disorder, antisocial behavior, and alcohol and drug abuse.  The evidence of record, including the report of an in-service 1989 Medical Evaluation Board evaluation and September 1989 VA examination, established that chronic bipolar disorder had pre-existed active duty service and had not been aggravated therein.  The RO also found that the Veteran's antisocial behavior was a developmental abnormality and not a disability under the law and his alcohol and polysubstance abuse was due to his own willful misconduct.  The Veteran did not appeal the December 1989 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Veteran attempted to reopen his claim for service connection for bipolar disorder and was again denied in an unappealed July 1998 rating decision.  The evidence added to the record since the original December 1989 denial included private records documenting numerous periods of psychiatric hospitalization for various mental health disorders beginning in September 1983, prior to the Veteran's enlistment in the military in October 1986.  The RO found that the new evidence did not have a reasonable possibility of changing the previous decision and did not reopen the claim for service connection. 

The evidence received since the July 1998 rating decision includes clinical records showing treatment for several psychiatric disorders at private facilities, the Columbia, St. Louis, and Little Rock VA Medical Centers (VAMCs), and the Social Security Administration (SSA).  This evidence is new, as it was not of record at the time of the July 1998 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  It merely documents ongoing treatment for mental health disorders and therefore pertains to the presence of a current disability, an element of service connection that was already established at the time of the prior denials of the claim.  The treatment records do not provide any evidence of a link between the Veteran's claimed condition and active duty service or indicate that a pre-existing psychiatric disability was aggravated during service. 

The record also contains several statements from the Veteran, provided to VA or to his treating physicians, dating the onset of his current psychiatric disorders, including obsessive compulsive disorder, to active duty service.  The credibility of the Veteran's statements is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  While the Board must presume the credibility of the Veteran's reported history, the statements are cumulative and redundant of the Veteran's contentions at the time of the previous denial of service connection and cannot constitute new and material evidence. 

Also associated with the claims file since the July 1998 denial of the claim is the report of a February 2008 VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's psychiatric condition existed prior to active duty and was clearly and unmistakably not aggravated during service.  As with the clinical records from the Veteran's treating physicians, this evidence is new, but it is not material and does not raise a reasonable possibility of substantiating the claim.  In fact, the opinion of the February 2008 VA examiner weighs against the claim for service connection.  
In short, the record does not contain any competent evidence of a link between the Veteran's psychiatric disorders and active duty service, to include competent evidence that any pre-existing or development disorders were aggravated during service.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to service connection on the merits was furnished to the Veteran in January 2007 and March 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an April 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Court of Appeals for Veterans Claims (Court) has held that in the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the April 2010 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denials of his claim.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the November 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including available service treatment records, records of VA treatment, private medical records, and records from the SSA.  The Board notes that the Veteran's complete service treatment records are not associated with the claims file.  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board finds that VA has made reasonable attempts to obtain the Veteran's complete service records and has complied with the duty to assist provisions of the VCAA.  In connection with the Veteran's original claim for service connection, the RO made an August 1989 request for records from Fitzsimons Army Medical Center (FAMC) in Aurora, Colorado, the facility where the Veteran received mental health treatment during service.  Some records were received from FAMC, including the examination and report from the Veteran's Medical Evaluation Board.  A DD-664 included with the forwarded records noted that the Veteran's other service records had been lost.  A September 1989 response from FAMC also indicated that the Veteran's original records had been transferred to the St. Louis VAMC in August 1989.  The RO has made several requests for records from the St. Louis VAMC dating from 1989, including a recent request in May 2010.  While many post-service records have been received, there is no indication that the VAMC currently has records dating from the Veteran's period of active duty service.  Furthermore, the record also contains a January 2003 letter from the National Personnel Records Center (NPRC) issued in response to a request from the Veteran for all available service records; only a copy of the Veteran's DD-214 was available.  The Veteran was asked to provide copies of any service records in his possession in an August 1989 letter, and he explicitly responded in November 1989 that he had no service records.  

In the January 2012 informal hearing presentation, the Veteran's representative argued that additional requests for service records should be performed as the Veteran's mental health treatment records would have been stored separately from his other service records.  However, as detailed above, VA has made many attempts from several sources to obtain the Veteran's service records, to include records of his mental health treatment from the facility that treated him during service.  Neither the Veteran nor his representative have identified any other facility that might have copies of available service records, and the Board finds that VA has complied with the duty to assist the Veteran in obtaining evidence to substantiate his claim.  

Additionally, the Veteran was provided a proper VA examination and medical opinion in February 2008 in response to his claim.  The Veteran's representative contends in the January 2012 informal hearing presentation that the February 2008 VA examiner did not provide an adequate rationale for the stated medical opinion that the Veteran's psychiatric disorder pre-existed service and was clearly and unmistakably not aggravated therein.  The Board finds that the medical opinion issued by the VA examiner contains a full and adequate basis with reference to specific evidence in the service and post-service record and describes the features of the Veteran's bipolar disorder (i.e., the presentation of symptom severity and pattern of treatment and hospitalization) that support the examiner's conclusion.  Remand for an additional VA examination and medical opinion is therefore not required by the duty to assist.  

The Board also finds that VA has complied with the March 2010 remand orders of the Board.  In response to the Board's remand, the Veteran was provided notice that complies with the Court's decision in Kent and records from the SSA were added to the claims file.  The case was then readjudicated in a November 2011 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence not having been submitted, reopening of the claim for entitlement to service connection for a psychiatric disorder, to include bipolar disorder, obsessive compulsive disorder, and an antisocial personality, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


